Citation Nr: 1329483	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  04-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for headaches.

3.  Whether the award of a temporary total disability rating 
based on the need for convalescence from a hemorrhoidectomy 
from April 10 until June 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to June 
1979, and from October 1980 to November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and April 2009 rating 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the Veteran had additionally appealed 
other issues to the Board, some of which were additionally 
the subject of appeals to the United States Court of Appeals 
for Veterans Claims (Court).  However, all of those issues 
have been adjudicated in either September 2009 or April 2012 
Board decisions.  The sole remaining issues on appeal 
following those Board decisions are the three issues noted 
above.

This case was last before the Board in April 2012, when it 
was remanded for further development.  The claims of service 
connection for sinusitis and headaches will again be 
remanded and are addressed in the remand that follows the 
decision below.


FINDINGS OF FACT

1.  The Veteran underwent a hemorrhoidectomy on April 10, 
2006; he has been assigned a convalescent period with a 
temporary total rating for that procedure, which extended 
through May 31, 2006.

2.  The evidence of record does not show that the 
hemorrhoidectomy, performed April 10, 2006, required 
convalescence beyond May 31, 2006, as the evidence does not 
demonstrate severe postoperative residuals of surgery, or 
any other evidence that further convalescence was necessary 
beyond that time.




CONCLUSION OF LAW

The assignment of a temporary total disability rating for 
convalescence for a hemorrhoidectomy from April 10, 2006 
until June 1, 2006 was proper; the criteria for extension of 
a temporary total disability rating beyond May 31, 2006 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2013).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the notice 
requirements of the VCAA apply to all elements of a service 
connection claim, including the degree of disability and the 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  VCAA notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, 
such error may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2012 that 
provided information as to what evidence was required to 
substantiate the claim for a temporary total disability 
rating due to convalescence and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also explained what type of information 
and evidence was needed to establish a disability rating and 
effective date.  Accordingly, no further development is 
required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may 
proceed.  The claims file contains the Veteran's treatment 
records, as well as examination report.  Moreover, his 
statements in support of the claim are of record.  The Board 
has reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has 
also reviewed the medical records for references to 
additional relevant treatment reports not of record, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim herein decided.  

The Board notes that the temporary total disability rating 
claim was remanded in April 2012 in order for the RO to 
issue a VCAA letter and to readjudicate the claim in a 
supplemental statement of the case.  As noted above, the 
Veteran was issued an appropriate and adequate VCAA letter 
with respect to that issue in October 2012; his claim was 
readjudicated in an April 2013 supplemental statement of the 
case.  Accordingly, the Board finds that its remand order 
has been substantially met, and it may proceed to adjudicate 
the merits of this issue.  See Stegall v. West, 11 Vet. App. 
268 (1998) (a remand by the Board confers upon the claimant, 
as a matter of law, the right to compliance with the remand 
order).

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of this temporary total rating 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first 
day of the month following hospital discharge when treatment 
of a service-connected disability results in (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint 
or more, application of a body case, or the necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made.  See 38 C.F.R. § 4.30 (2013).

On appeal, the Veteran has essentially averred that he 
should have the temporary total disability rating assigned 
following his hemorrhoidectomy on April 10, 2006, extended.

The evidence of record demonstrates that the Veteran had a 
hemorrhoidectomy on April 10, 2006.  Previous to that, the 
Veteran underwent a surgical consultation on March 29, 2006, 
though no surgical procedure was performed that day.  

In an initial matter, the Board finds that the correct date 
of the assignment for a temporary total disability rating 
for convalescence is assigned April 10, 2006-the day on 
which he underwent the hemorrhoidectomy.  A previous rating 
decision that assigned the March 29, 2006 date was 
erroneous, and that error was corrected to the proper date 
of April 10, 2006 by way of a December 2011 rating decision.  
The Board finds that this correction was proper.  Thus, the 
Board will analyze the issue going forward as an extension 
of the temporary total disability evaluation for 
convalescence after May 31, 2006.

Following the April 10, 2006 surgery, the Veteran had a 
follow-up examination on April 20, 2006.  At that time, the 
Veteran reported that he had the urge to go to the bathroom 
a lot and had "a little blood in [his] stool."  It was noted 
that the Veteran was status-post hemorrhoidectomy.  Since 
the surgery, he had had "occasional pain and faint blood in 
[his] stool, but nothing like prior episodes."  He continued 
to have two-to-three sitz baths a day and he was reluctantly 
using steroid suppositories for relief a total of 4 times 
since his surgery.  He was using toilet paper at that time.  
He reported that his last bowel movement he could not help 
but push and he had 3cc of blood.  He reported mostly small 
bowel movements, though he had a large bowel movement after 
the use of Dulcolax.  He also continued use of Colace as 
well.  He used Lortab occasionally, but realized that use of 
that medication contributed to his constipation.  

On examination, the Veteran's anus did not appear to be 
inflamed; nor were there signs or symptoms of infection.  
The Veteran was diagnosed as status-post hemorrhoidectomy, 
and was told to continue using sitz baths, take Colace, use 
suppositories as necessary, and to discontinue toilet paper 
use and to use baby wipes instead.  He was to return for 
another follow-up appointment on May 4, 2006.  The Veteran 
did not return for a follow-up appointment.

On May 12, 2006, the Veteran reported that he felt "good, 
[and that he] has had small blood from rectum only since the 
hemorrhoidectomy.  [He] denied any side effects from 
medications."  The Veteran's anus was not specifically 
examined at that time, though his overall health was noted 
as being in no acute distress.  On June 26, 2006, the 
Veteran again was seen for general treatment, at which time 
there was no report of any hemorrhoid issues or other 
problems regarding his hemorrhoidectomy.

In a requested opinion, a November 2011 VA examiner noted 
that he reviewed the claims file.  Following review, he 
opined as follows: 

[The Veteran] had surgery for removal of 3 
external hemorrhoids on April 10, 2006.  The 
surgical operative report states that there were 
no complications.  The Veteran had a follow-up 
visit in the GI Clinic on April 20, 2006 at 
which he claimed occasional pain, using sitz 
baths, and suppositories for pain control, and 
an occasional Lortab pill.  His exam revealed a 
non-inflamed appearing anus with no evidence of 
infection.  He was scheduled for a follow up on 
May 6, 2006.  There is no follow up GI Clinic 
note or primary care note for follow since for 
this surgery.  The next GI entry occurs in 
January 2011.  During our visit, the Veteran 
reported he did well for several months after 
the surgery without complications for several 
months.  The typical convalescence period 
published for a hemorrhoidectomy is 
approximately 6 weeks.  The Veteran had not 
worked since 2002 due to a different condition, 
so there is no work history to reference.  Given 
the Veteran's uncomplicated surgery and first 
follow-up visit, and lack of subsequent follow-
up visits or other communication in the record, 
this examiner believes a 6-week convalescence to 
be adequate and appropriate for this illness.

In an October 2012 statement, the Veteran noted that he had 
had the hemorrhoidectomy in 2006.  "Post surgery, bleeding 
ceased for approximately 3 months then started again 
periodically.  Rectal bleeding was treated and controlled 
with Metamucil, steroid suppositories, anusol cream and 
stool softeners."  He then continues to document his 
symptomatology of his hemorrhoids beginning in 2009 and 
leading up to a second hemorrhoidectomy surgery in February 
2012, for which he has additionally been assigned another 
temporary total disability rating for convalescence.  (That 
second temporary total disability rating is not an issue 
before the Board.)  The Veteran did note that the 
convalescence period necessary for this second 
hemorrhoidectomy was 6 weeks of bedrest.

Based on the foregoing evidence, the Board finds that an 
extension beyond May 31, 2006 for the temporary total 
disability rating for convalescence is not warranted.  

The evidence is clear that the Veteran had a 
hemorrhoidectomy on April 10, 2006, which did not result in 
any complications.  The Veteran's anus was examined 10 days 
later, at which time there was no evidence of inflammation 
or infection.  The Veteran was scheduled for a follow-up 
approximately 2 weeks later, but he did not report for that 
follow-up visit, or any subsequent follow-up appointment 
with regards to his hemorrhoidectomy.  

Subsequent treatment records in May 2006 document some 
continued problems with rectal bleeding, but by June 2006 
the Veteran no longer had any complaints.  The Veteran 
additionally has indicated both to the November 2011 
examiner as well as in his October 2012 statement that he 
did not have any problems after his surgery for 
approximately 3 months.  He further noted that a second, 
identical surgery he had required approximately 6 weeks of 
convalescence.

The Board further notes that the November 2011 examiner 
thoroughly reviewed the claims file, including the above-
noted evidence.  He noted both the relevant follow-up visit 
on April 20, 2006, as well as the absence of complaints 
following the surgery until January 2011.  The examiner 
noted that 6 weeks was the typical convalescence period for 
a hemorrhoidectomy.  Based on the Veteran's noted 
symptomatology in the period following his surgery, the 
examiner concluded that a 6-week convalescence period was 
"adequate and appropriate" in this case.  He further noted 
that the Veteran's inability to work during that period was 
affected by other conditions and not his hemorrhoidectomy, 
following that 6-week period.

While the Veteran may believe that a temporary total 
disability rating for convalescence should be extended 
beyond May 31, 2006, the Board finds that he is not 
competent to render any specific medical opinion with 
regards to that issue.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical 
diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 
(1999) (where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue).

Moreover, the Board notes that the Veteran's own competent 
and credible reports of symptomatology, particularly to the 
November 2011 examiner and in his October 2012 statement, 
demonstrate that he had no complications following the 
convalescence period currently assigned, and that he was, in 
fact, in good health until approximately 3 months after the 
surgery, before he began to re-experience hemorrhoid 
symptomatology.  

In short, the Veteran's symptomatology after May 31, 2006, 
did not reflect severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint 
or more, application of a body case, or the necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.  

The Board acknowledges that surgery necessitating 6 weeks of 
convalescence has been shown by the record, and the RO has 
appropriately assigned a period that contemplates a 6-week 
convalescence period.  Extension of the convalescence period 
is not warranted in this case as the evidence does not 
demonstrate any reason for extension due to continued need 
to convalesce.  Both the Veteran's own statements as well as 
the November 2011 examiner's review of the claims file and 
assessment of that need confirm that further convalescence 
was not required.  

Accordingly, the Board finds that the assignment of a 
temporary total disability rating for convalescence 
following a hemorrhoidectomy from April 10, 2006 until June 
1, 2006 was proper in this case.  For the reasons set out 
above, the Board must deny the claim for an extension of the 
temporary total disability rating for convalescence.  See 38 
C.F.R. §§ 3.102, 4.30 (2013).  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not helpful to the 
Veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

The assignment of a temporary total disability rating for 
convalescence for a hemorrhoidectomy from April 10, 2006 
until June 1, 2006 was proper; an extension of that 
temporary total disability is denied.


REMAND

With regards to the Veteran's sinusitis service connection 
claim, the Board notes that he underwent a VA examination in 
November 2012 and a supplemental opinion from that examiner 
was obtained in December 2012.  In that opinion, the 
examiner appears to indicate that the Veteran did not have 
the current symptomatology of any sinus disability and thus 
such was not related to military service.  

In a May 2013 VA treatment record located in the Virtual VA 
efolder, the Veteran complained of frontal headaches and 
regular pressure in his forehead; he was diagnosed with 
frontal headaches at that time.  The note further indicated 
that the Veteran was being scheduled for a CT scan of his 
sinuses in order to look for disease.  The Veteran continued 
to complain of daily pressure in his forehead, jaw and 
cheekbones as well as sinus congestion when seen in June 
2013; he stated that these symptoms were chronic.  

The Board finds that the Veteran's sinusitis claim must be 
remanded at this time in order to obtain outstanding VA 
treatment records, including any CT scan reports that may 
have been prepared since May 2013.  Additionally, any 
ongoing private treatment records should also be obtained.  
See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim). 

The Veteran's headaches claim is inextricably intertwined 
with the sinusitis claim, and therefore that claim is also 
remanded at this time.  See Henderson v. West, 12 Vet. App. 
11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); 38 C.F.R. § 4.97 (2013) (sinusitis is in part rated 
on the basis of characteristic headaches).

Finally, the Board notes that the Veteran may have applied 
for Social Security Administration (SSA) benefits in 
September 2002 or thereafter.  It does not appear that any 
attempt to obtain those potentially relevant records, should 
such exist, has been made at this time, and thus, during 
this remand, such attempts to obtain those records should be 
made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 
(1998). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment 
records, to include any CT scan of the 
Veteran's sinuses, from the Oklahoma 
City VA Medical Center, or any other VA 
medical facility that may have treated 
the Veteran, since January 2013 and 
associate those documents with the 
claims file.

2.  Ask the Veteran to identify any 
private treatment that he may have had 
for his claimed sinus disorder and 
headaches.  After securing the necessary 
releases, attempt to obtain and 
associate any treatment records not 
previously obtained with the claims 
file.  If any identified records cannot 
be obtained and further attempts would 
be futile, such should be noted in the 
claims file and the Veteran should be 
notified so that he can make an attempt 
to obtain those records on his own 
behalf.

3.  Obtain from the Social Security 
Administration, or other state agency 
administering disability benefits, the 
records pertinent to the Veteran's claim 
for disability benefits as well as the 
medical records relied upon in 
considering that claim.  Any negative 
search should be noted in the record and 
communicated to the Veteran.  

4.  Following any additional indicated 
development, the agency of original 
jurisdiction should review the claims 
file and readjudicate the Veteran's 
claims of service connection for 
sinusitis and headaches.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


